Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
            The primary reasons for allowance is a tubular fuser device that rotates and is in contact with a sheet on which a positively charged toner image is formed to fix the toner image to the sheet, the fuser device comprising: a tubular substrate made of a metal; a rubber layer covering an outer periphery of the substrate; an adhesion layer covering an outer periphery of the rubber layer; and a surface layer made of a resin covering an outer periphery of the adhesion layer, wherein C∙R/A2 is less than 1.1 x 10-3 FΩ/cm4 in which C∙R/A2 is a product of an electrostatic capacity per unit area C/A in a thickness direction of the fuser device and an electrical resistance per unit area R/A in the thickness direction of the fuser device.  The above limitations are contained in all of the claims, but are not taught or suggested by the prior art of record.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        January 14, 2022